Exhibit 10.14

AGREEMENT OF SALE

             THIS AGREEMENT OF SALE, made this 10th day of July, 2001 by and
between ORLEANS HOMEBUILDERS, INC., a Delaware corporation authorized to do
business in the State of New Jersey ("Buyer") and ROTTLUND HOMES OF NEW JERSEY,
INC. T/A KEVIN SCARBOROUGH HOMES  a Minnesota corporation authorized to do
business in the State of New Jersey (“Seller").

BACKGROUND

             A.         Seller is the owner of approximately 9.821 acres of land
located in the Township of Monroe (“Township”), Gloucester County, being more
particularly described in Exhibit A attached hereto and made a part hereof (the
"Entire Tract").

             B.          Seller desires to retain certain lands as more
particularly described in Exhibit B attached hereto and made a part hereof to
third party purchasers (“Seller Lots”).

             C.          The Entire Tract excepting thereon and therefrom the
Seller Lots shall be hereinafter referred to as the “Real Property” and is more
particularly described in Exhibit C attached hereto and made a part hereof.  The
Real Property consists, in part, of fifteen (15) Lots (as hereinafter defined)
and associated improvements, open space, common areas and roads.

             D.         Seller, at its sole cost and expense, has obtained all
Governmental Approvals (as hereinafter defined) to permit the construction,
development and sale of a single family detached  dwelling on each of the Lots
in accordance with the plans (“Plans”) as more particularly listed on Exhibit D
attached hereto and made a part hereof ("Intended Use").

             For the purposes of this Agreement, a “Lot” is defined as (i) a fee
simple subdivided parcel sufficient to construct thereon a single family
detached dwelling in width and size as depicted on the Plans (as hereinafter
defined) and which has received all unappealable approvals, permits and licenses
(except for building permits and the payment of water and sewer connection fees)
necessary to construct, develop and market the dwelling, (ii) no construction of
the home has commenced,  and (iii) for which no restriction or limitation on the
sales price or occupants are placed or imposed by any governmental body, agency
or court or pursuant to any court order or governmental implementation of any
court order or settlement in furtherance of the Township of Monroe’s, Gloucester
County's or New Jersey's obligations under the Mt. Laurel II decision of the New
Jersey Supreme Court, or "Fair Housing Act" of the State of New Jersey or the
New Jersey Council of Affordable Housing regulations nor shall Buyer, except as
otherwise stated herein, be obligated to make any contribution in furtherance of
the above.

             E.          Seller desires to sell and Buyer desires to purchase
the Real Property subject to the terms and conditions set forth herein.

             NOW THEREFORE, in consideration of the covenants and provisions
contained herein, and intending to be legally bound hereby, the parties hereto
agrees as follows:

1.          Agreement to Sell and Purchase.

             Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, subject to the terms and conditions of this Agreement, the Real
Property, consisting of the following:

             (a)         The lands more fully described on Exhibit C attached
hereto, together with the improvements situate thereon, and trees and shrubbery
and appurtenances thereto including, without limitation, all easements,
rights-of-way, privileges, licenses and other rights and benefits belonging to,
running with or in any way relating to the Real Property; together with all
right, title and interest of Seller in and to any land lying in the bed of any
street, road or highway opened or proposed, in front of or abutting or adjoining
the Real Property, and all right, title and interest of Seller in and to any
unpaid award for the taking by eminent domain of any part of the Real Property
or for damage to the Real Property by reason of future change of grade of any
street, road or highway.

2.          Purchase Price.

             The purchase price ("Purchase Price") for the Real Property shall
be calculated at the rate of Forty-Eight Thousand Dollars ($48,000) per Lot.  At
Closing, Buyer shall pay the balance of the Purchase Price (less the Deposit) in
cash by wire transfer.  In addition at Closing, Buyer shall reimburse Seller the
sum of $5,267 per Lot for water/sewer connection fees paid by Seller.  Seller
shall provide a letter from the water and sewer supplier of such payment.

3.          Deposit.

             Buyer shall pay to Settlers Title Agency, Inc.  (the "Title
Company") a deposit in the sum of Ten Thousand Dollars ($10,000.00) ((the
"Deposit") within three (3) business days of the complete execution of this
Agreement.  The Deposit shall be held in escrow in an interest bearing money
market account in a federally-insured banking institution in the State of New
Jersey and any interest accruing thereon shall be part of the Deposit.  If the
performance and maintenance bonds (“Bonds”) listed on Exhibit E attached hereto
and made a part hereof have been returned to Seller or are being returned to
Seller at Closing, the Deposit shall be credited against the cash portion of the
Purchase Price due at Closing (as defined below).  Otherwise, the Deposit shall
remain in escrow until all of the Bonds have been returned to Seller.  If Buyer
terminates this Agreement pursuant to Paragraphs 5, 6, 10, 11, 26 or 27, the
Deposit plus the accrued interest thereon, shall be immediately returned to
Buyer.

             Seller and Buyer acknowledge that the Title Company is acting
solely as an escrow holder at their request and for their convenience and that
the Title Company shall not be liable to either of the parties for any act or
omission on its part unless taken or suffered in willful disregard of this
Agreement or involving its gross negligence.  Seller and Buyer shall jointly and
severally indemnify and hold Title Company harmless from and against any loss or
liability arising from the performance of its duties as Title Company hereunder,
unless Title Company has wilfully disregarded the terms of this Agreement or
committed gross negligence.  The Title Company shall not be entitled to any fees
for the performance of its services as escrow holder hereunder.

             In the event there is any dispute between Seller and Buyer with
respect to the performance of obligations hereunder or the disposition of the
Deposit or in the event the Title Company shall otherwise believe in good faith
at any time that a disagreement or dispute has arisen between the parties with
respect to release of the Deposit (whether or not litigation has been
instituted), Title Company shall have the right, at any time upon written notice
to both Seller and Buyer (“Title Company Elections”), to (a) retain the Deposit
in escrow pending resolution of the dispute or (b) place the Deposit with the
Clerk of the Court in which any litigation is pending.

             Prior to releasing the Deposit from escrow, Title Company shall
give notice to the parties hereto of its disbursement intentions.  The parties
shall be given ten (10) days from receipt of said notice to advise Title Company
of a dispute with respect to the disposition of the Deposit.  In the event Title
Company receives notice of any dispute from Seller or Buyer within said ten (10)
days with respect to the performance of the parties’ obligations hereunder or
the disposition of the Deposit and/or interest, Title Company shall select an
alternative within the Title Company Elections.  If no notice of a dispute is
received within said ten (10) days, Title Company shall be entitled and hereby
directed to release the Deposit (to the extent the parties are entitled to same)
in accordance with its disbursement notice and this Agreement of Sale.

4.          Closing.

             Subject to the provisions of Paragraphs 5 and 26 hereof, the
Closing shall occur on or before August 24, 2001.  Closing hereunder shall take
place at such location and at such time as Buyer shall designate by at least
five (5) days notice to Seller.

5.          Conditions Precedent.

             Buyer's obligations under this Agreement and to complete Closing
hereunder is expressly contingent and conditioned upon the following:

             (a)         Intentionally Deleted.

             (b)        Intentionally Deleted.

             (c)         Buyer shall have the right for a period of thirty (30)
days after the date of this Agreement (the “Due Diligence Period”) to (i)
investigate the Entire Tract and surrounding area and perform whatever tests on
the Real Property Buyer desires, in its sole discretion (such tests include, but
are not limited to, environmental testing, preparation of environmental reports
and investigation, soil samples, wetland studies, surveys, percolation tests and
test bores), (ii) review the plans, documents, reports, correspondence and any
other information relevant to the Real Property, (iii) review the estimated
costs of construction and development of any on–site or off–site improvements,
and (iv) review any other information deemed relevant to Buyer, in its sole
discretion, to ascertain whether the Real Property is suitable for the Intended
Use.  In the event Buyer determines, in its sole discretion, that the Real
Property is not suitable for the Intended Use,  Buyer shall have the right
within such thirty (30) days to terminate the Agreement by notice to Seller in
which case the Deposit shall be immediately returned to Buyer whereupon this
Agreement shall be null and void (except for the indemnity provisions set forth
in Paragraph 9(a) which shall survive such termination), and neither party shall
have any further rights or obligations hereunder.

             (d)        Intentionally Deleted.

             (e)         All easements, licenses or grants necessary to
construct, develop and use the Real Property in accordance with the Intended Use
shall have been granted to Seller at or prior to Closing.  If granted to Seller,
at Buyer's request, such easements, licenses or grants shall be assigned to
Buyer at Closing.

             (f)         All representations and warranties by Seller set forth
in this Agreement shall be true and correct at and as of date of Closing
hereunder in all material respects as though such representations and warranties
were made at and as of Closing hereunder ("Seller's Representations").

             (g)        Seller obtaining, at its sole cost and expense, within
thirty (30) days of the date after the date of this Agreement, confirmation from
the New Jersey Department of Environmental Protection ("NJDEP") that the
provisions of the Industrial Site Recovery Act are not applicable to the present
transaction (or, if required, Seller, at its option, obtaining such
authorization from NJDEP as required in order to permit the transaction to
proceed).   Seller shall promptly furnish Buyer with a copy of said ISRA
application, as well as copies of any correspondence received from NJDEP.

             (h)        Each party shall diligently and, in good faith proceed
to fulfill the Conditions Precedent for which it is responsible, and each party
agrees, at no cost and expense to it to cooperate fully with the other party in
fulfilling the Conditions Precedent and to execute any reasonably required
applications and /or documents.   If either party, after good faith efforts,
determines that it is unable to fulfill or comply with the Conditions Precedent
for which it is responsible, that party shall give notice to the other in which
case, Buyer shall either (i) terminate this Agreement by notice to Seller,
whereupon the Deposit shall be promptly released to Buyer and this Agreement
shall be null and void (except for the indemnity provisions set forth in
Paragraph 9(a) which shall survive such termination) and neither party shall
have any further rights or obligations hereunder, or (ii) waive the Condition
Precedent by written notice to Seller.

6.          Title.

             (a)         At Closing, Seller shall convey fee simple title to the
Real Property to Buyer or its designee by delivery of the Deed (as hereinafter
defined).  Title shall be good and marketable, and shall be insurable as such at
regular rates by the Title Company, free of all liens, encumbrances, leases or
other rights or occupancies and title company exceptions, except those liens and
other encumbrances (the "Permitted Exceptions") to which Buyer has not objected
in writing within thirty (30) days of the date of this Agreement.  Any monetary
liens or encumbrances other than the Permitted Exceptions shall be removed by
the Seller, at Seller’s expense, prior to Closing.  Subsequent to the execution
of this Agreement, Seller shall not further encumber the Real Property in any
fashion whatsoever without the written approval of Buyer.   Seller shall deliver
to Buyer copies of any title reports, data or surveys in its possession related
to the Real Property simultaneous with its execution  of this Agreement.  At
Closing, Seller shall deliver exclusive possession and occupancy of the Real
Property.

             Buyer shall deliver to Seller within thirty (30) days from the date
of this Agreement a copy of its title report together with a written list of all
objections thereto.  Seller shall have a period of five (5) days from receipt of
such objections to advise Buyer in writing whether Seller shall have the
objections removed or cured prior to Closing.  Seller’s failure to notify Buyer
within the stated time period shall be deemed Seller’s election not to cure. If
Seller is unwilling to remove or cure the objections prior to Closing, Buyer
shall have five (5) days thereafter to either: (a) terminate its obligation
hereunder and receive the Deposit whereupon this Agreement shall be null and
void (except for the indemnity provisions set forth in Paragraph 9(a) which
shall survive such termination) and neither party shall have any further
liability hereunder; or (b) agree to accept such title as Seller agrees to
deliver at Closing.

             At Closing, Seller shall deliver a Bargain and Sale Deed with
Covenants Against Grantor's Acts, in proper recordable form, duly-executed and
acknowledged by Seller (the "Deed"), an Affidavit of Title and such other
documents (including, but not limited to, Assignment of Special Declarants
Rights, Bill of Sale, Assignment of Plans (which shall include consents of the
engineers and architects), Governmental Approvals and Outstanding Agreements (as
hereinafter defined), and an Closing Agreement confirming and ratifying the
representations and warranties set forth herein)) which shall be reasonably
required by Buyer, its counsel, and/or the Title Company.

             (b)        If Seller is unable to convey title to the Real Property
in accordance with the requirements of paragraph 6(a) above, Buyer shall have
the option (i) of taking such title to the Real Property as Seller can convey,
with abatement of the Purchase Price to the extent of any liens and encumbrances
of a fixed or ascertainable amount as set forth in the title report or  (ii) of 
terminating Buyer’s obligations under this Agreement and being repaid the
Deposit, together with  the amount of all charges incurred by Buyer for
searching title, and upon payment of these amounts, this Agreement shall be null
and void and neither party shall have any obligations hereunder (except for the
indemnity provisions set forth in Paragraph 9(a) which shall survive such
termination).

7.          Seller's Covenants, Representations, and Warranties.

             Seller, to induce Buyer to enter into this Agreement and to
complete Closing hereunder, makes the following covenants, representations and
warranties to Buyer:

             (a)         Seller warrants and represents that (i) to its actual
knowledge (actual knowledge meaning the knowledge of John Sheridan and the
officers and directors of Seller and the individuals responsible for
construction of the improvements at the Entire Tract) and except as otherwise
disclosed in  the Phase I Environmental Site Assessment dated            ,
prepared by           for part of the Entire Tract (“Environmental Report”), no
hazardous or toxic materials or substances or hazardous waste, residual waste or
solid waste (as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act, and any other state or local environmental laws applicable
thereto) are present on the Entire Tract (including, but not limited to, surface
and ground water); (ii) Seller has not been identified in any litigation,
administrative proceedings or investigation as a potentially responsible party
for any liability under any applicable environmental, hazardous or solid waste
laws with respect to the Entire Tract; (iii) except as otherwise disclosed in
the Environmental Report, Seller does not have any knowledge of the use,
discharge, storage, transfer, handling, disposal or processing over, in, on or
under the Entire Tract of any substances in violation of such laws; (iv) with
respect to the  Entire Tract, Seller has no actual knowledge of and has not
received any notice from any governmental or quasi–governmental agency regarding
any actual or potential violation of any applicable environmental, hazardous
waste or solid waste laws.  Simultaneous with its execution of this Agreement,
Seller shall deliver a complete and accurate copy of the Environmental Report
together with reliance letters from the consultant who prepared such report
authorizing Buyer, its successors and assigns and Buyer’s lenders the right to
use and rely upon such reports.  Seller has no actual knowledge of any other
environmental reports, tests or audits regarding any portion of the Entire Tract
existing elsewhere.  To its actual knowledge, no landfill has occurred on any
portion of the Entire Tract and no debris has been buried or placed on any
portion of the Entire Tract.

             (b)        To its actual knowledge, there were and are no
underground storage tanks on the Entire Tract.

             (c)         There are no leases, tenancies, licenses or other
rights of occupancy or use for all or any portion of the Real Property and
possession of the Real Property shall be given to Buyer unoccupied and free and
clear of any leases and claims to or rights of possession, occupancy or use.

 

             (d)        Seller is under no restriction which would prohibit or
prevent the conveyance of title as herein required and Seller will do nothing or
suffer anything which would impair or hinder the Seller's so ability to convey.

             (e)         There are no other agreements of sale, rights of first
refusal, options to purchase, rights of reverter or rights of first offer
relating to the Real Property or any portion thereof.

             (f)         There is no claim, action, suit or proceeding, pending
or threatened, against Seller or any portion of the Real Property, or relating
to or arising out of the ownership, management or operation of the Entire Tract
or sale of Seller Lots or Lots in any court or before or by any governmental or
public department, commission, board, bureau or agency.  There is no claim,
action, suit or proceeding, pending or threatened, against Seller relating to or
arising out of Seller’s actions or inaction in any court or before or by any
governmental or public department, commission, board, bureau or agency.

             (g)        No assessments for public improvements have been made
against the Real Property which will remain unpaid as of Closing on the Real
Property and all assessments for work ordered, commenced or completed prior to
the date of Closing shall have been paid by Seller in full at or prior to
Closing.  Buyer shall pay all assessments for work ordered or commenced after
the date of Closing.  Seller has not received written notice from any
governmental agency of any special or other assessments for public improvements
affecting the Real Property or any portion thereof.

             (h)        Seller has no notice nor actual knowledge of (i) pending
annexation or condemnation proceedings affecting or which may affect, all or any
portion of the Real Property or (ii) could result in the termination or
reduction of the current access of the Real Property to existing public streets
or of any reduction in/or to the sewer, water or other utility services
presently serving or intended to serve the Real Property.

             (i)          Seller is not a foreign person as defined by the
Foreign Investment in Real Property Tax Act.  At Closing, Seller shall execute
and deliver to Buyer a Non-Foreign Affidavit in form satisfactory to Buyer and
Title Company.

             (j)          There are no adverse parties in possession of the Real
Property.

             (k)         To Seller’s actual knowledge, no portion of the Real
Property is (or there is no condition existing with respect to the Real
Property)  in violation of any applicable law, ordinance, code, rule, order
regulation or requirement of any governmental or quasi-governmental authority
and there are no outstanding and uncured notices of such violations.

             (l)          To its actual knowledge, there is no pending or
anticipated reassessment or reclassification of any or all of the Real Property
for state or local real property taxation purposes.

             (m)        Seller has and shall continue to have at Closing the
full power and authority to execute and deliver this Agreement and all other
documents now of hereafter to be executed and delivered by Seller pursuant to
this Agreement and to consummate the transactions contemplated thereby.

             (n)        The authorization, execution and delivery of this
Agreement by Seller and the consummation of the transactions described herein do
not and will not, at Closing, with or without the giving of notice or passage of
time or both, violate, conflict with or result in the breach of any terms or
provisions of, or require any notice, filing, registration or further consent,
approval, authorization under any instrument or agreement to which Seller may be
bound and/or relating  to or affecting the Real Property or portions thereof.

             (o)        Seller is a corporation duly organized and validly
existing under the laws of the State of Minnesota, authorized to do business in
the State of New Jersey and has the legal right, power and authority to enter
into this Agreement and perform all of its obligations hereunder, and the
execution of this Agreement by Buyer has been fully authorized by all requisite
action.

             (p)        To Seller’s actual knowledge, Seller, its employees and
subcontractors, to the extent it has constructed, installed, replaced or
repaired improvements on the Entire Tract or off-site (as required by the
Governmental Approvals), has constructed , installed, replaced or repaired such
improvements in accordance with the requirements of the Governmental Approvals
and Warranties (as hereinafter defined) and in accordance with the governmental
agencies or utility companies having jurisdiction over such improvements.

             (q)        Other than those items listed on the Payables Schedule
attached hereto as Exhibit F attached hereto and made a part hereof, which shall
be updated as of the date of Closing, Seller has paid all professionals
(including but not limited to attorneys, architects, engineers), subcontractors,
suppliers, vendors for all work, equipment, materials, or supplies relating to
the Entire Tract or improvements thereon.  No subcontractor, supplier or vendor
has filed or threatened to, file a claim  under the New Jersey Construction Lien
Law of any similar statute or took any other action seeking to be reimbursed for
services, materials or supplies.

             (r)         As of the date of Closing, Seller has obtained and
continued in effect, at its sole cost and expense, any and all governmental and
quasi–governmental approvals, permits and licenses, including, but not limited
to those approvals, permits and licenses listed in Exhibit G attached hereto and
made a part hereof as are necessary or required to permit the construction,
development and sale of the Real Property in accordance with the Intended Use
("Governmental Approvals").  All Governmental Approvals are valid and
unappealable with all appeal periods having expired with no appeals pending. 
Simultaneously with Seller’s execution of this Agreement, Seller shall provide
Buyer with full and complete copies of the Governmental Approvals.

8.          Buyer's Covenants, Representations and Warranties.

             Buyer, to induce Seller to enter into this Agreement and to
complete Closing hereunder, makes the following covenants, representations and
warranties to Seller:

             (a)         Buyer is a corporation duly organized and validly
existing under the laws of the State of Delaware authorized to do business in
the State of New Jersey and has the legal right, power and authority to enter
into this Agreement and perform all of its obligations hereunder, and the
execution of this Agreement by Buyer has been fully authorized by all requisite
action.

             (b)        Buyer hereby agrees to and shall accept the Real
Property in its “as is” and “where is” condition and except as otherwise
provided in this Agreement, Seller makes no representation regarding the state
of or condition of the Real Property.

9.          Operations Prior to Closing.

             Between the date of this Agreement of Sale and Closing hereunder;

             (a)         Buyer shall have the right to enter upon the Real
Property to inspect, appraise and perform any tests necessary or desirable to
determine the suitability and the adaptability of the Real Property for the
Intended Use.  After the date of this Agreement of Sale, Seller shall afford
Buyer full and complete access to all of Seller's records and files relating to
the Real Property which shall remain Seller's property until Closing.  Buyer
shall give at least verbal notice to Seller before entering the Real Property so
Seller can accompany Buyer if it so desires.  If Buyer’s inspection activities
reveal potential violations of law, Buyer shall promptly notify Seller.  The
parties agree and acknowledge that Buyer shall not be responsible for any damage
caused to any fields or crops as a result of the Buyer’s exercise of its rights
hereunder but Buyer shall be responsible for, and shall indemnify Seller from
and against  all other injuries to any person or damage toany personal property
associated with Buyer’s testing activities at the Real Property.   At Seller’s
request, Buyer shall provide Seller with copies of all reports, investigations
and testing activities performed by Buyer.

             Buyer shall carry liability insurance in an amount of Two Million
($2,000,000) Dollars with respect to such inspection and testing activities,
naming Seller as an additional insured and shall deliver a certificate of
insurance to Seller prior to undertaking any inspection or testing activities on
any part of the Real Property.

             (b)        Promptly after the receipt thereof by Seller, Seller
shall deliver to Buyer a copy of any tax bill, notice or statement of value,
notice of change in the tax rate affecting or relating to the Real Property,
notice or claim of any violation from any governmental authority or notice of
any taking, affecting or relating to the Real Property.

10.        Default.

             (a)         Seller's Default.  If  Seller violates any terms of
this Agreement or if Closing under this Agreement is not consummated on account
of Seller's default hereunder, the Deposit and all monies paid to Seller or on
its behalf by Buyer shall be returned immediately to Buyer and in addition
thereto, Buyer may pursue the remedy of specific performance. If specific
performance is unavailable due to Seller’s intentional acts (such as conveyance
of the Real Property to a party other than Buyer), then Buyer may pursue any and
all other remedies available to it in law or in equity.  Notwithstanding
anything to the contrary contained in this Agreement, Seller shall have ten (10)
days after notice to cure any default hereunder before Buyer shall have the
right to exercise any remedies hereunder.

             (b)        Buyer's Default.  If Buyer violates any terms of this
Agreement or if Closing under this Agreement is not consummated on account of
Buyer's default hereunder, Seller shall be entitled to the Deposit and any
interest accruing thereon.   In such event, the payment of the Deposit  shall be
deemed to be and shall be fully liquidated damages for such default of Buyer,
the parties hereto acknowledging that it is impossible to estimate more
precisely the damages which might be suffered by Seller upon the Buyer's
default.  Seller's receipt of the Deposit is not intended as a penalty, but as
full liquidated damages and upon such retention, this Agreement shall terminate
and become null and void, and neither party shall have any further rights or
obligations hereunder.  The right to retain the Deposit as full liquidated
damages is Seller's sole and exclusive remedy in the event of such default
hereunder by Buyer and Seller hereby waives and releases any right to (and
hereby covenants that it shall not) sue Buyer: (i) for specific performance of
this Agreement; or (ii) to prove that Seller's actual damages exceed the total
of the Deposit.   Notwithstanding anything to the contrary contained in this
Agreement, Buyer shall have ten (10) days after notice to cure any default
hereunder before Seller shall have the right to exercise any remedies hereunder.

11.        Condemnation.

             If, after the date hereof and prior to Closing, all or any material
portion of the Real Property (for the purposes of this paragraph material is
defined as loss of Two (2) or more Lots or an adverse change in access to the
Real Property or portions thereof) is condemned or taken by eminent domain (or
is the subject of pending or contemplated proceeding or taking by eminent
domain), Seller shall promptly give Buyer a copy of the notice of such
condemnation, taking or change, and Buyer shall have the option to terminate
this Agreement by giving notice to Seller within ten (10) days after the receipt
of such Seller's notice.  Upon the giving of such notice by Buyer, Buyer shall
be entitled to the immediate return of the Deposit and upon such return to
Buyer, this Agreement shall terminate and become null and void, and neither
party shall have any further rights or obligations hereunder (except for the
indemnity provisions set forth in Paragraph 9(a) which shall survive such
termination). If Buyer shall not exercise its option to terminate this Agreement
as hereinabove set forth, then this Agreement shall remain in full force and
effect without a reduction in the Purchase Price and Buyer shall be entitled to,
and at Closing, Seller shall assign to Buyer any and all claims that Seller may
have to condemnation awards and/or any and all causes of action with respect to
such condemnation or taking relating to the Real Property. Furthermore, at
Closing, Seller shall pay to Buyer, by the plain check of the Title Company, an
amount equal to all payments theretofore made with respect to such condemnation,
taking or change. Any negotiations, agreements or contests, or offers or awards
relating to such condemnation or taking of or change relating to the Real
Property shall be subject to the participation and consent of Buyer provided
Buyer has waived its termination right hereunder.  Buyer agrees to act with
promptness and reasonableness in its participation in any such negotiations,
agreements or contests or offers or awards.

12.        Assignability.

             Buyer shall have the right to assign this Agreement and its rights
hereunder to any person or entity provided such assignee is fifty-one percent
(51%) or more owned by, Buyer, or  Jeffrey P. Orleans, and, upon notice from
Buyer, Seller shall convey the Real Property to any such assignee of Buyer.  Any
permitted assignee of Buyer shall be entitled to all the rights and powers of
Buyer hereunder.

13.        Notices.

             (a)         Any notice required or permitted to be given by the
terms and provisions of this Agreement shall be in writing and shall be deemed
to have been served and given:

                           (i)          three (3) business days following the
date when deposited by postage prepaid, registered or certified mail, return
receipt requested, in the United States' mail;

                           (ii)         on the first business day following
delivery thereof to a recognized overnight courier such as Federal Express;

                           (iii)        on the date transmitted by a legible
telecopier transmission; or

                           (iv)       when personally delivered.

             Business days shall mean Monday through Friday and excludes
Saturday, Sunday and national holidays.  Notice given in any other manner shall
be deemed to have been served and given when actually received by the party to
which such notice was directed.  Either party may designate a different address
for the purposes of notice hereunder by notice given herein prescribed.  Notice
shall be given as follows:

                           If intended for Seller:

                                        Rottlund Homes of New Jersey, Inc.
                                        3065 Centre Point Drive
                                        Roseville, MN 55113
                                        Fax #:651-638-0501
                                        Attention: Steven A. Kahn, Chief
Financial Officer

                           with a copy to:

                                        Gary L. Green, Esquire
                                        Archer & Greiner
                                        One Centennial Square
                                        PO Box 3000
                                        Haddonfield, NJ 08033-0968
                                        Fax Number: 1-856-795-05754

                           If intended for Buyer:

                                        Orleans Homebuilders, Inc.
                                        One Greenwood Square
                                        3333 Street Road, Suite 101
                                        Bensalem, PA  19020
                                        Attention:  Benjamin D. Goldman,
Vice-Chairman
                                        Fax Number (215) 633-2351

                           with a copy to:

                                        Orleans Homebuilders, Inc.
                                        One Greenwood Square
                                        3333 Street Road, Suite 101
                                        Bensalem, PA  19020
                                        Attention:  Lawrence J.  Dugan, Esquire
                                        Fax Number (215) 633-2352

14.        Brokerage.

             Each party represents and warrants to the other that it or they
have not made any agreement or taken any action which may cause anyone to become
entitled to a commission, fee or other compensation as a result of the
transactions contemplated by this Agreement except for Buyer’s agreement to pay
Cohen Schatz Associates, Inc., a licensed New Jersey real estate broker,
pursuant to a separate agreement.  Buyer represents and warrants that it shall
pay the commission due Cohen Schatz, Inc. at  Closing. Each party agrees to
indemnify, defend and hold harmless the other from and against any and all
claims, actual or threatened, losses or expenses (including attorneys' fees and
disbursements and court costs) resulting by reason of such party's breach (or
alleged breach) of the foregoing representations, warranties and covenants.

15.        Survival.

             Notwithstanding any presumption to the contrary, all covenants,
conditions, representations, warranties and agreements of Buyer and Seller
contained herein shall not be discharged upon, but shall survive for a period of
one (1) year from the date of Closing.

16.        Captions.

             The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.

17.        Successors and Assigns.

             This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

18.        No Recording.

             Neither Seller nor Buyer shall cause or permit this Agreement to be
filed of record in any office or place of public record and, if Buyer or Seller
shall fail to comply with the terms hereof by recording or attempting to record
to the same, such acts shall not operate to bind or cloud  title to the Real
Property.  Filing of this Agreement in a recorder’s office by Buyer  shall
constitute a default hereunder.  However, the filing of this Agreement or any
suit or any proceeding in which this document is relevant or material shall not
be deemed to be a violation of this Paragraph.

19.        Entire Agreement.

             This Agreement constitutes and expresses the whole agreement of the
parties hereto with reference to the subject matter hereof and to any of the
matters or things herein provided for, or hereinbefore discussed or mentioned in
reference to the subject matter hereof, all prior promises, undertakings,
representations, agreements, understandings and arrangements relative thereto
being merged herein.

20.        Construction.

             This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New Jersey without giving any effect to any New
Jersey law or other laws regarding conflicts of law or to any presumption, canon
or rule of law requiring or permitting construction against the party who
drafted this Agreement.

21.        Modification.

             This Agreement may be amended or modified only in a writing signed
by the parties hereto.

22.        No Waiver.

             No consent or waiver, express or implied, by Buyer to or of a
breach of any representation, covenant, condition, agreement or warranty of
Seller shall be construed as a consent to or waiver of any other breach of the
same or any other representation, covenant, condition, agreement or warranty of
Seller.

             No consent or waiver, express or implied, by Seller to or of a
breach of any representation, covenant, condition, agreement or warranty of
Buyer shall be construed as a consent to or waiver of any other breach of the
same or any other representation, covenant, condition, agreement or warranty of
Buyer.

23.        Severability.

             If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.

24.        Background and Exhibits.

             The Background and Exhibits attached hereto are hereby incorporated
herein and made a part hereof.

25.        Adjustments or Incidental Costs.

             (a)         Real estate taxes, water and sewer charges (on the
basis of actual fiscal years for which such taxes and charges are assessed)
shall be apportioned pro–rata between Buyer and Seller on a per diem basis as of
Closing.

             (b)        Any realty transfer taxes imposed in connection with
this transaction shall be paid by Seller at Closing hereunder.

             (c)         If the Real Property or any portion thereof have been
or are assessed as agricultural or horticultural under the "Farmland Assessment
Action of 1964" (N.J.S.A. 54:4 23.1) or other similar acts,  and the Real
Property is subjected to a "rollback" tax as a result of the change in use,
then, in that event, Seller shall be responsible for any and all accrued taxes,
interest and penalty imposed upon the Real Property which may be eventually
assessed against the Real Property.  At Closing, Seller shall deposit with the
Title Company the amount estimated for the rollback taxes.  When the rollback
tax bills are received, the bills shall be forwarded to the Title Company for
processing of payment.  If the total liability is less than the estimated
amount, the excess shall be released to Seller.  If the total liability exceeds
the estimated amount, Seller shall pay promptly the deficit to the Title
Company.

26.        Moratorium.

             If prior to Closing, a water, sewer or building moratorium prevents
Buyer from obtaining water, sewer or building permits or connections sufficient
for its Intended Use, then the time within which Buyer shall be required to
complete such Closing shall be extended to the extent of the moratorium plus
thirty (30) days.  In the event a moratorium extends one year beyond the date
originally set for Closing, either party shall have the right to terminate by
notice to the other, whereupon this Agreement, subject to provisions of the last
sentence in this paragraph,  shall terminate and become null and void, and
neither party shall have any further rights or obligations hereunder (except for
the indemnity provisions set forth in Paragraph 9(a) which shall survive such
termination).  In the event Seller is party giving such notice, Buyer shall have
the right to nullify the effect thereof by closing within thirty (30) days after
receipt of Seller’s notice.

27.        Fire or Other Casualty.

             [Intentionally deleted.]

29.        Performance Bonds.

             Attached hereto and made a part hereof as Exhibit E is a true and
correct list of all performance and maintenance bonds posted by Seller, at its
sole cost and expense (“ Bonds”) and inspection escrows (“Inspection Escrows”). 
The parties agree and acknowledge that the amount of the Inspection Escrows will
change since Seller will continue to construct homes and improvements at the
Real Property.   The parties shall make good faith efforts and work with each
other and the governmental entities holding the Inspection Escrows to obtain a
correct accounting of the Inspection Escrows as of the date of Closing.  Buyer,
at its cost and expense, shall diligently and in good faith, replace such Bonds
and Inspection Escrows as soon as reasonably possible but in no event earlier
than the date of Closing.

30.        [Intentionally Deleted]

31.        Site Improvements.

             The parties acknowledge that Seller has partially completed the
site improvements for the Entire Tract.  After Closing, Buyer shall be
responsible for completion of the remaining site  improvements.  Accordingly,
Seller shall provide Buyer with a Site Credit (as hereinafter defined) equal to
the amounts described in Exhibit H.  The Site Credit shall equal the costs to
complete the  uncompleted site improvements, including , but not limited to,
direct construction costs, bonding fees, inspection fees, dedication costs,
installation and replacement of street trees and other landscaping required
pursuant to the Governmental Approvals.  The Site Credit shall be credited
against the Purchase Price.  In addition, any amounts needed to repair the
existing site improvements (as noted on the Pre-Closing Inspection described in
Paragraph 32 below) shall be added to the Site Credit, and allocated in the same
manner as the Site Credit.

32.        Pre-Closing Inspection.

             Prior to Closing, representatives of the parties shall inspect the
Entire Tract excepting the Settled Lots to determine (i) the condition of the
Site Improvements installed by Seller and note any repairs to be made thereto,
(ii) the stage of completion of the Site Improvements, and (iii) the general
state of improvements constructed by Seller.  At such inspection, Buyer and
Seller shall detail these items on a written inspection report, to be signed by
Buyer and Seller.

33.        Indemnity.

             Seller hereby agrees to indemnify, defend and hold Buyer, its
officers, directors, shareholders, employees, representatives, agents,
successors and assigns harmless from and against and to reimburse Buyer with
respect to all losses, claims, demands, liabilities, obligations, causes of
action, damages, costs, expenses, fines, or penalties (including, without
limitation, reasonable attorneys’ fees and costs) (collectively, “Losses”)
suffered by or asserted against Buyer arising from or relating to (i) Seller’s
installation, construction, repair or replacement of any of the improvements
(including, but not limited to, the improvements on Seller Lots) existing as of
the date of Closing and (ii) the sale, construction and settlement of any
Seller  Lots.  This indemnity shall survive for a period of two (2) years after
the date of Closing.  Notwithstanding any other provisions of Paragraph 33, no
claim for indemnification shall be asserted unless the aggregate of all Losses
exceed $50,000, in which case the indemnity shall cover all Losses in excess of
$25,000.

             Buyer hereby agrees to indemnify, defend and hold Seller, its
officers, directors, shareholders, employees, representatives, agents,
successors and assigns harmless from and against and to reimburse Seller with
respect to all losses, claims, demands, liabilities, obligations, causes of
action, damages, costs, expenses, fines, or penalties (including, without
limitation, reasonable attorneys’ fees and costs) suffered by or asserted
against Seller arising from or relating to (i) Buyer’s installation,
construction, repair or replacement of any of the improvements, and (ii) the
sale, construction and settlement by it of the Lots.  This indemnity shall
survive for a period of two (2) years after the date of Closing. 
Notwithstanding any other provisions of Paragraph 33, no claim for
indemnification shall be asserted unless the aggregate of all Losses exceed
$50,000, in which case the indemnity shall cover all Losses in excess of
$25,000.

34.        Counterparts.

             This Agreement may be executed in any number of counterparts, each
of which when executed and delivered shall be an original, but all such
counterparts shall constitute one and the same instrument.

35.        Mutual Cooperation.

             Buyer and Seller agree to mutually cooperate, as required or
appropriate to carry out the intent and purposes of this Agreement.

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
the day and year first above written.

    SELLER:           ROTTLUND HOMES OF NEW JERSEY, INC    

--------------------------------------------------------------------------------

      Attest           By:/s/ Steven A. Kahn           BUYER:           ORLEANS
HOMEBUILDERS, INC.     By: /s/ Benjamin D. Goldman        Vice-Chairman  
ATTEST: [SEAL]    

--------------------------------------------------------------------------------

      Lawrence J. Dugan, Assistant Secretary

 